Citation Nr: 0812736	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 


FINDING OF FACT

On February 25, 2004, a VA Form 21-526, Veteran's Application 
for Compensation and/or Pension dated February 13, 2004, was 
received; the application requested service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 25, 2004, 
for the award of service connection for bilateral hearing 
loss is not shown.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for bilateral hearing loss prior to the 
last adjudication of his claim by the RO.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that failure to comply with the notice requirement 
of the VCAA is not prejudicial to the veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium). 

II.  Analysis

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007). 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007). 
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007). 
 
On February 25, 2004, decades after his discharge from 
service, VA received the veteran's original claim of 
entitlement to service connection for bilateral hearing loss.  
Accordingly, when the RO granted service connection for 
bilateral hearing loss, it assigned an effective date of 
February 25, 2004, the date of receipt of claim.  See 38 
C.F.R. § 3.400 (2007).  There is no prior claim for service-
connected compensation in the record.   
 
The Board acknowledges the veteran's contention that he can 
demonstrate his hearing loss prior to his date of claim and 
in his view should be afforded retroactive payments for his 
now service connected disability.  However, the fact that the 
veteran received treatment for his bilateral hearing loss 
prior to February 2004 does not warrant the assignment of an 
earlier effective date.  While 38 C.F.R. § 3.157(b) does 
contain provisions in which VA treatment records can 
constitute an informal claim in certain cases, application of 
this regulation is not warranted in this case, as such 
regulation applies only to a distinct group of claims where 
service connection has already been established for the 
condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 
1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because appellant had not been granted 
service connection for his claimed condition, the mere 
receipt of medical records could not be construed as an 
informal claim for that disability).

The Board also acknowledges the veteran's contention in his 
Form 9 dated April 2006 that he should be afforded an earlier 
effective date under 38 C.F.R. 3.114.  However, the Board 
notes that this provision is inapplicable to the veteran's 
claim for an earlier effective date for bilateral hearing 
loss as there has been no change in the relevant regulations 
concerning the veteran's claim for service connection.   
 
Given the above, as the veteran did not file a claim for 
service connection for bilateral hearing loss prior to 
February 25, 2004, he has already been given the earliest 
possible effective date for the award of service connection 
for his disability. Thus, there is no legal basis for an 
effective date earlier than February 25, 2004.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Entitlement to an earlier effective date for the award of 
service connection for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


